Citation Nr: 1302627	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents, including dioxins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1958.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied entitlement to service connection for prostate cancer.  In September 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claim.  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  After the submission of additional evidence by the Veteran in support of his claim, a supplemental statement of the case (SSOC) was issued in October 2009.  

In March and August 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of both hearings is of record.  

On his May 2009 substantive appeal, the Veteran requested a Board hearing at his local RO, i.e., a Travel Board hearing.  During the pendency of this claim, the Veteran submitted additional evidence in support of his claim and, in response to a letter sent by the RO, he also sent in a form indicating that he waived the 60 day due process period, waived RO jurisdiction of any new evidence, and requested that his claim be sent to the Board.  See November 2009 statement from the Veteran.  In April 2010, the RO sent the Veteran a letter requesting he clarify whether he still wanted a Travel Board hearing or if he wanted his claim sent to the Board.  The letter also advised that, if no response was received in 10 days from the date of the letter, his case would be sent to the Board.  See April 2010 RO letter.  To date, no communication has been received from the Veteran with respect to his request for a Travel Board hearing.  As such, the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing and that the claim has been properly sent to the Board for adjudication.  

In January 2013, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Prostate cancer is among the diseases for which VA's Secretary has recognized that there exists an etiological relationship with herbicide exposure.

3.  The Veteran is not presumed to have been exposed to herbicides, as he did not serve on active duty in the Republic of Vietnam during the Vietnam era from January 9, 1962 to May 7, 1975, or in a unit that operated in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971.  

4.  Persuasive, objective evidence does not establish that Veteran was actually exposed to herbicide agents, including dioxins, during his period of service, as alleged.  

5.  Prostate cancer was first diagnosed in 2003, more than 40 years after the Veteran's discharge from service, and there is no competent evidence or opinion that even suggests that the prostate cancer that manifested many years after service is in any way medically-related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as due to exposure to herbicide agents, including dioxins, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a July 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2007 letter.   Hence, the July letter meets the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and post-service VA and private treatment records.  In this regard, the Board notes that, in addition to his paper claims file, the Veteran also has a paperless, electronic (Virtual VA) file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The  Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file ,as well.  

The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  The Board acknowledges that the Veteran has not been afforded a VA examination nor has a medical opinion otherwise been obtained in connection with his claim for service connection.  However, as discussed in greater detail below, on the facts presented, no such examination or medical opinion is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange and dioxins) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) or in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides were known to have been applied between April 1, 1968 and August 31, 1971.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), (iv).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Veteran who is presumed exposed to herbicide agents and develops one of the identified conditions.   

Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death-such as prostate cancer-was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

The Veteran has asserted that service connection is warranted because he believes his current diagnosis of prostate cancer is related to his exposure to dioxin during military service in Korea.  In support of his claim, the Veteran has consistently reported that he was stationed in Okinawa, Japan, for 18 months during 1955 to 1956.  He testified that he conducted research which shows that dioxin causes cancer and, if dioxin was used in Okinawa, he was exposed to it.  See October 2008 statement from the Veteran; DRO hearing transcripts.  The Veteran has not provided any details regarding any specific in-service event during which he was exposed to dioxin or other herbicide agents, but he has submitted various articles from the Internet regarding the use of dioxin and other hazardous materials in Japan and the toxic effects caused thereby.  

Considering the pertinent evidence in light of the above noted legal authority, the Board finds the record does not support an award of service connection on the basis of his alleged exposure to herbicides, including dioxins.  

The evidence of record clearly establishes that the Veteran has a current diagnosis of prostate cancer, as reflected in the private treatment records from Greenwood Urological dated from 2006 to 2008.  Review of other evidence of record reveals that the Veteran had elevated prostate specific antigen (PSA) levels in 2003, which subsequently resulted in a biopsy being performed in March 2006 that revealed prostate cancer.  See January 2003 VA outpatient treatment record; private treatment records from Greenwood Urological dated from 2006 to 2008.  However, the evidence does not show, nor does the Veteran allege, that he served in the Republic of Vietnam or in or near the Korean DMZ during the requisite time periods to entitle him to a presumption of herbicide exposure.

The Veteran's service personnel records are not associated with the record; therefore, the Board is unable to determine the specific locations where the Veteran served during active service.  However, the Veteran testified that, after basic training in New York, he served in Okinawa, Japan, and Langley Air Force Base, and the Veteran's assertions in this regard are considered competent.  Indeed, as a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his duty stations during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

Even assuming, without deciding, that such lay assertions might provide some evidence of herbicide exposure in an appropriate case, such is not the case here.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, reflects that his total active service occurred from November 1954 to September 1958 and the Veteran has not alleged any additional periods of active military service.  

In addition, there is no other competent and credible lay or medical evidence of record which verifies that the Veteran was actually exposed to herbicides during service.  The Veteran has merely stated that, if dioxin was used in Okinawa, he was probably exposed to the herbicide agent; however, there is no evidence of record that shows dioxin or other herbicide agents were used in Okinawa when the Veteran was stationed there or any other indication that the Veteran was otherwise exposed to herbicide agents during active service.  

In this regard, the Board has considered the Internet articles submitted by the Veteran which show that dioxin and other hazardous materials were used in Japan; however, these articles are not persuasive evidence to support a finding that this Veteran was exposed to herbicide agents during service-particularly given the lack of information provided by the Veteran as to the circumstances of any in-service exposure, such as the date and location of such exposure or how such exposure occurred. 

Based on the foregoing facts, the Board finds that neither presumed nor actual in-service exposure to herbicide agents, to include dioxin, is warranted or shown.  Indeed, the evidence does not establish that he served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) or in or near the Korean DMZ between April 1, 1968 and August 31, 1971, as required in order for the herbicide exposure presumption to apply.  See 38 C.F.R. § 3.307(a)(6)(iii), (iv).  In addition, there is no competent or credible lay or medical evidence of record which shows that the Veteran was actually exposed to herbicide agents during active military service.  Therefore, entitlement to service connection for prostate cancer on the basis of presumed or actual exposure to herbicides, including dioxins, is not supported by the record. 

The Board, like the RO, has also considered the Veteran's claim under other theories of entitlement.  The Board also finds, however, that no other legal theory provides a basis for an award of service connection for the disability at issue.  

In this case, the service treatment records do not reflect complaints, findings, or diagnosis pertinent to prostate cancer.  In fact, the Board notes that the Veteran's genitourinary system was normal on separation examination in August 1958.  In addition, the evidence does not show, nor does the Veteran allege, that he manifested symptoms of or was diagnosed with prostate cancer within his first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002) and 38 C.F.R. §§ 3.307, 3.309 (2012) (providing for a rebuttable presumptive service connection for certain chronic diseases, to include malignant tumor, if manifested to a compensable degree within a prescribed period following service discharge) .  

While the Veteran has asserted that he was diagnosed with prostate cancer in approximately 2001, the medical evidence of record shows that he was diagnosed with prostate cancer following a biopsy that was conducted in March 2006.  The medical evidence of record is considered the most competent, credible, and probative evidence of record with regard to the diagnosis and treatment of the Veteran's prostate cancer.  Indeed, the Board notes that the medical evidence of record documents the Veteran's medical history, particularly as it pertains to his prostate cancer, and there is no indication therein that the Veteran's prostate cancer was manifested or diagnosed at any time prior to March 2006.  

Absent competent evidence indicating prostate cancer within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disease defined in 38 C.F.R. § 3.309(a).  The Board also notes that the passage of more than 40 years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the lack of any evidence (or even lay assertions) of symptoms during service which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

There also is no competent evidence or opinion even suggesting that there exists a medical nexus between the prostate cancer diagnosed many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  Furthermore, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's prostate cancer.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current disability of prostate cancer, but there is nothing to indicate that his disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran has not contended that he experienced any symptoms related to prostate cancer during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests that his prostate cancer is related to service.  

Moreover, in the absence of evidence of an in-service disease or injury, a remand of this claim for an examination or to obtain an opinion as to the etiology of the Veteran's prostate cancer would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's prostate cancer and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim (i.e. that he was exposed to herbicide agents).  However, a medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2012).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's prostate cancer.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's prostate cancer and service, the Board notes that the matter of the medical etiology of the Veteran's prostate cancer is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Prostate cancer is not a condition that is generally capable of lay observation.  Thus, determinations as to the presence and etiology of his prostate cancer are medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence,  lay assertions of medical nexus between the Veteran's prostate cancer and military service are not considered competent or probative evidence favorable to his claim.  

For all the foregoing reasons, the Board finds that the claim for service connection for prostate cancer, to include as due to exposure to herbicide agents, including dioxins, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for prostate cancer, to include as due to exposure to herbicide agents, including dioxins, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


